—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered April 8, 1994, which denied plaintiff’s motion for a preliminary injunction and awarded 22 NYCRR part 130 sanctions against plaintiff in the amount of $5,000, and order, same court and Justice, entered June 24, 1994, which granted respondent’s motion to dismiss the complaint and denied plaintiff’s cross motion to disqualify respondent’s counsel, unanimously modified, on the law, the facts and in the exercise of discretion, to delete the provision for sanctions and otherwise affirmed, with costs to respondent.
The points raised by plaintiff in support of its causes of action for injunctive relief are identical to those that were decided against it in the order of March 18, 1994, affirmed herewith (Banque Arabe et Internationale D'Investissement v One Times Sq. Assocs. Ltd. Partnership, 207 AD2d 727), and thus properly rejected on the ground of res judicata. The cause of action for tortious interference with contract was properly dismissed for failure to state a cause of action in the absence of any pleading of acts by respondent without economic or other justifications (see, Shea v Hambro Am., 200 AD2d 371). Plaintiff’s motion to disqualify opposing counsel is *727rendered moot by the dismissal of this action and the denial of the relief that was sought in the other action, and, in any event, is without merit. We have considered plaintiff’s remaining arguments and find them to be without merit. Concur— Ellerin, J. P., Ross, Rubin and Williams, JJ.